Title: To John Adams from François Adriaan Van der Kemp, 29 May 1809
From: Van der Kemp, François Adriaan
To: Adams, John



Dear and respected Sir!
Oldenbarneveld 29 Maÿ 1809

As you felt So Sensiblÿ for mÿ Sorrows, it is highly becoming, that you Should be among the first, to whom I Should communicate mÿ happier prospects. Mÿ Eldest Son John at Philadelphia did ask me, two days past, for my consent in his marriage with a Miss Julia Taylor, of a respectable familÿ and connections, with a moderate fortune, adequate to his wishes. His former prudent conduct made me not hesitate one instant to complÿ, and grant Him this boon. You are Father, and can place yourself in mÿ Situation. Mÿ decline of life is crowned with happiness. What can I wish more in mÿ retirement. Your exalted distinguished frend Ship, the frëndship and esteem of a few worthies, the happiness of a beloved Son, the certaintÿ—that in all events He will be in Gods hand the tutelar angel of mÿ remaining familÿ! what a rich fund of gratitude towards a good God! now I can laÿ down mÿ head in peace.
Let me enjoþ his protection—with the continuance of your kind remembrance, to which I am indebted for the distinction I enjoÿ by manÿ, and I ask no more. You know—that I am with the highest with affectionate regard, / Dear and respected Sir! / Your most obliged and devoted / frend


Fr. Adr. vanderkempP.S. the marriage is celebrated the 10 of this month. 10, June—  